Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,096,155. Although the claims at issue are not identical, they are not patentably distinct from each other because all the instant claim limitations are essentially covered by the copending application claim limitations.
16/900,101
1-20
10,096,155
1-20


16/900,101
10,096,155
1. A method of performing tessellation of surface patches of objects in a 3-D scene in a computer graphics system, the method comprising: for an initial patch comprising a left vertex and a right vertex connected by an edge and defined in domain space: comparing a vertex tessellation factor of the left vertex and a vertex tessellation factor of the right vertex to a threshold value, and in response to determining that either of the 


2. A method according to claim 1, wherein the new vertex bisects the edge.
3. The method according to claim 1, further comprising: repeating the method with each newly formed patch as the initial patch.
3. A method according to claim 1, further comprising: repeating the method with each newly formed patch as the initial patch.
4. The method according to claim 3, wherein repeating the method for each newly formed patch as the initial patch comprises: repeating 


calculating a mean of the vertex tessellation factors of the left and right vertices; and
setting the vertex tessellation factor for the new vertex equal to the calculated mean.
5. A method according to claim 1, wherein calculating a vertex tessellation
factor for the new vertex comprises:
calculating a mean of the vertex tessellation factors of the left and right vertices; and
setting the vertex tessellation factor for the new vertex equal to the calculated mean.
6. The method according to claim 5, wherein the mean of the vertex tessellation factors of the left and right vertices is given by:
MEAN(LEFT.TF, RIGHT.TF) = MIN(AVG(LEFT.TF, RIGHT.TF), MIN(LEFT.TF, RIGHT.TF) + INTERVAL) where: LEFT. TF is the vertex tessellation factor of the left vertex, RIGHT. TF is the vertex tessellation factor of the right vertex, AVG() is an arithmetic mean of values within the parentheses, MIN() is a minimum of a list of values within the parentheses and INTERVAL is a pre-defined parameter. 
6. A method according to claim 5, wherein the mean of the vertex tessellation factors of the left and right vertices is given by:
MEAN(LEFT.TF, RIGHT.TF) = MIN(AVG(LEFT.TF, RIGHT.TF), MIN(LEFT.TF, RIGHT.TF) + INTERVAL)
where: LEFT. TF is the vertex tessellation factor of the left vertex, RIGHT.TF is the vertex tessellation factor of the right vertex, AVG() is an arithmetic mean of values within the parentheses, MIN() is a minimum of a list of values within the parentheses and INTERVAL is a pre-defined parameter.

7. (Original) A method according to claim 1, wherein reducing the vertex tessellation factor of each vertex in each of the newly formed patches comprises reducing each vertex tessellation factor by a pre-defined parameter, INTERVAL.
8. The method according to claim 1, wherein the initial patch is an isoline patch defined by two vertices, the left vertex and the right vertex.
8. A method according to claim 1, wherein the initial patch is an isoline patch defined by two vertices, the left vertex and the right vertex.
9. The method according to claim 1, wherein the initial patch is a triangle patch and wherein the triangle patch is an ordered set of three vertices: a top vertex, the right vertex and the left vertex.
9. A method according to claim 1, wherein the initial patch is a triangle patch and wherein the triangle patch is an ordered set of three vertices: a top vertex, the right vertex and the left vertex.
10. |The method according to claim 9, wherein a patch that is divided is a parent patch for the two newly formed patches and wherein the first new patch is an ordered set of three vertices: a top vertex which is the new vertex added to the parent patch, a right vertex which is the left vertex of the parent patch and a left vertex which is the top vertex of the parent patch and wherein the second new patch is an ordered set of three vertices: a top vertex which is the new vertex added to the parent patch, a right vertex which is the top vertex of the parent patch and a left 


11. A method according to claim 9, further comprising: receiving an input patch; and generating one or more initial patches from the input patch; and repeating the method for each of the plurality of initial patches.
12. A non-transitory computer readable storage medium having stored thereon computer executable program code that when executed causes at least one processor to perform tessellation of surface patches of objects in a 3-D scene by: for an initial patch comprising a left vertex and a right vertex connected by an edge and defined in domain space: comparing a vertex tessellation factor of the left vertex and a vertex tessellation factor of the right vertex to a threshold value, and in response to determining that either of the vertex tessellation factors of the left and right vertices exceed the threshold value, forming a new vertex sub-dividing the edge into two parts, calculating a vertex tessellation factor for the new vertex, dividing the initial patch to form a first new patch 

for an initial patch comprising a left vertex and a right vertex connected by an edge and defined in domain space:
comparing a vertex tessellation factor of the left vertex and a vertex tessellation factor of the right vertex to a threshold value;
in response to determining that neither of the vertex tessellation factors of the left and right vertices exceed the threshold value, outputting data describing the initial patch; and

using the newly formed patches in rendering a scene in the computer graphics system.

compare a vertex tessellation factor of the left vertex and a vertex tessellation factor of the right vertex to a threshold value; and
in response to determining that either of the vertex tessellation factors of the left and right 
output the newly formed patches for use in rendering said 3-D computer graphics scene.

compare a vertex tessellation factor of the left vertex and a vertex tessellation factor of the right vertex to a threshold value;
in response to determining that neither of the vertex tessellation factors of the left and right 
in response to determining that either of the vertex tessellation factors of the left and right vertices exceed the threshold value, form a new vertex sub-dividing the edge into two parts, calculate a vertex tessellation factor for the new vertex, divide the initial patch to form a first new patch comprising the left vertex and the new vertex and a second new patch comprising the right vertex and the new vertex and reduce the vertex tessellation factor of each vertex in each of the newly formed patches; and
output the newly formed patches for use in rendering said 3-D computer graphics scene.

14. A hardware tessellation unit according to claim 13, wherein the hardware logic is further configured to repeat the method with each newly formed patch as the initial patch.
15. The hardware tessellation unit according to claim 13, wherein the hardware logic configured to calculate a vertex tessellation factor for the new vertex comprises hardware logic configured to:




16. A hardware tessellation unit according to claim 13, wherein the initial patch is an isoline patch defined by two vertices, the left vertex and the right vertex.
17. The hardware tessellation unit according to claim 13, wherein the initial patch Is a triangle patch and wherein the triangle patch is an ordered set of three vertices: a top vertex, the right vertex and the left vertex.
17. (Original) A hardware tessellation unit according to claim 13, wherein the initial patch is a triangle patch and wherein the triangle patch is an ordered set of three vertices: a top vertex, the right vertex and the left vertex.
18. The hardware tessellation unit according to claim 17, wherein a patch that is divided is a parent patch for the two newly formed patches and wherein the first new patch is an ordered set of three vertices: a top vertex which is the new vertex added to the parent patch, a right vertex which is the left vertex of the parent patch and a left vertex which is the top vertex of the parent patch and wherein the second new patch Is an ordered set of three vertices: a top vertex which is the new vertex added to the parent patch, a 


receive an input patch;
generate one or more initial patches from the input patch; and
repeat the method for each of the plurality of initial patches.
19. (Original) A hardware tessellation unit according to claim 17, further comprising hardware logic configured to:
receive an input patch;
generate one or more initial patches from the input patch; and
repeat the method for each of the plurality of initial patches.
20. A graphics processing unit, comprising a hardware tessellation unit according to claim 13.
20. A graphics processing unit comprising a hardware tessellation unit according to claim 13.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 9, 13, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 8, 13, 17-18 of U.S. Patent No. 10,783,705. Although the claims at issue are not identical, they are not patentably distinct from each other because all the instant claim limitations are essentially covered by the copending application claim limitations.
16/900,101
1
7
9
13
17
10,783,705
1, 2
8,13
5
2, 17
18


16/900,101
10,783,705

1.  A method of performing tessellation of an input patch in a computer graphics system, wherein the input patch has a plurality of vertices, the method comprising: comparing a vertex tessellation factor of each of the 
vertices of the input patch to a threshold value;  and in response to determining that at least one of the vertex tessellation factors exceed the 
threshold value, forming a new vertex at a center of the input patch; calculating a vertex tessellation factor for the new vertex;  dividing the input patch to form a plurality of new patches, wherein each of the new patches 
is a triangle patch having three vertices including the new vertex and two of the vertices of the input patch;  and reducing the vertex tessellation factor of each of the vertices of the new patches.

2.  The method of claim 1, further comprising using the new patches in rendering a scene in the computer graphics system.
13. A hardware tessellation unit comprising hardware logic configured to, for an initial patch comprising a left vertex and a right vertex 
compare a vertex tessellation factor of the left vertex and a vertex tessellation factor of the right vertex to a threshold value; and
in response to determining that either of the vertex tessellation factors of the left and right vertices exceed the threshold value, form a new vertex sub-dividing the edge into two parts, calculate a vertex tessellation factor for the new vertex, divide the initial patch to form a first new patch comprising the left vertex and the new vertex and a second new patch comprising the right vertex and the new vertex and reduce the vertex tessellation factor of each vertex in each of the newly formed patches; and
output the newly formed patches for use in rendering said 3-D computer graphics scene.

calculate a vertex tessellation factor for the new vertex; divide the input patch to form a plurality of new patches, wherein each of the new patches is a triangle patch having three vertices including the new vertex and two of the vertices of the input patch;  and reduce the vertex tessellation factor of each of the vertices of the new patches.

2.  The method of claim 1, further comprising using the new patches in rendering a scene in the computer graphics system.
7. The method according to claim 1, wherein reducing the vertex tessellation factor of each vertex in each of the newly formed patches comprises reducing each vertex tessellation factor by a pre-defined parameter, INTERVAL.
8.  The method of claim 7, wherein reducing the vertex tessellation factor of each vertex in each of the newly formed initial patches comprises reducing each vertex tessellation factor by the pre-defined parameter, INTERVAL.

13.  The method of claim 12, wherein reducing the vertex tessellation factor of each vertex in each of the newly formed initial patches comprises reducing each vertex tessellation factor by the pre-defined parameter, INTERVAL. 
9. The method according to claim 1, wherein the initial patch is a triangle patch and wherein the triangle patch is an ordered set of three vertices: a top vertex, the right vertex and the left vertex.
5.  The method of claim 1, wherein the input patch is a triangle patch having three vertices. 
 

17. The hardware tessellation unit according to claim 13, wherein the initial patch Is a triangle patch and wherein the triangle patch is an ordered set of three vertices: a top vertex, the right vertex and the left vertex.
18.  The hardware tessellation unit of claim 17, wherein the input patch is a triangle patch having three vertices or a quad patch having four vertices. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/Primary Examiner, Art Unit 2612